        Case 1:20-cv-11889-MLW Document 150 Filed 06/24/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


Dr. SHIVA AYYADURAI,

               Plaintiff,

       v.

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O’MALLEY,                                          Case No.: 1:20-cv-11889-MLW
AMY COHEN,
NATIONAL ASSOCIATION OF
STATE ELECTION DIRECTORS,
all in their individual capacities, and
WILLIAM FRANCIS GALVIN,
in his official capacity as the Secretary
of the Commonwealth of Massachusetts,

               Defendants, and

TWITTER, INC.,

              Proposed Additional Defendant.



                                       STATUS REPORT

       The Parties respectfully submit this status report in compliance with the Court’s order at

the June 15, 2021 hearing that the Parties and non-party Twitter, Inc. (“Twitter”) meet and

confer, and submit a report, by June 24, 2021 regarding whether they have reached agreement on

any of the issues in this matter including, without limitation, whether Twitter, without prejudice

to any of its arguments or defenses, wishes to address Plaintiff’s proposed revised Second

Amended Complaint (“SAC”) via a motion to dismiss rather than by opposing a motion for leave

to amend the currently operative complaint.
        Case 1:20-cv-11889-MLW Document 150 Filed 06/24/21 Page 2 of 5




       The Parties and Twitter have not reached any agreement as to any of the issues pending

before the Court, though they continue to talk. In particular, the Parties and Twitter have not

reached any agreement as to whether Dr. Shiva may file his revised proposed Second Amended

Complaint (“SAC”) without the necessity of moving for leave to do so. During a meet and confer

among the Parties and Twitter, Dr. Shiva’s counsel apprised the Defendants and Twitter of the

following:

       1. Dr. Shiva is prepared to seek leave to amend but, in that event, he does not agree that

Twitter has standing to oppose his motion as it is not yet a party to this case. Dr. Shiva made

clear that if Twitter seeks to oppose his motion to amend, as opposed to filing a motion once his

proposed new complaint is served, then he reserves his right to argue that it has waived its forum

selection clause argument.

       2. Dr. Shiva further made clear that, alternatively, he is willing to file his Second

Amended Complaint (together with the briefing the Court has required) by agreement with no

leave to amend necessary on or before July 15, 2021 and then serve Twitter. At that point,

Twitter may respond with a motion while fully preserving its arguments. Dr. Shiva has made

clear he is fine with either approach.

       3. Last, Dr. Shiva stated that has not yet made a final determination regarding: (i)

whether to continue to include the individuals as defendants personally where he is still

reviewing applicable qualified immunity law; or (ii) whether to name Twitter as a defendant.

However, Dr. Shiva has now decided to name Twitter as a defendant.

       All Defendants took the position that without knowing Dr. Shiva’s position as to the

claims and parties which will be in his amended complaint, they are unable to make a decision

regarding whether they will agree to challenge the SAC via a motion to dismiss, or insist that Dr.
         Case 1:20-cv-11889-MLW Document 150 Filed 06/24/21 Page 3 of 5




Shiva seek leave amend the operative complaint. Dr. Shiva notes that the Commonwealth

Defendants—including William Francis Galvin in his personal and official capacities and

Michelle K. Tassinari and Debra O’Malley in their individual capacities—took the position

during the June 15, 2021 scheduling conference as follows:

       Your Honor correctly forecast that the Commonwealth defendants' preference for
       addressing the new second amended complaint would likely be to deal with it on a
       motion to dismiss, not as an opposition to a motion to amend, though inasmuch as
       plaintiff's counsel has not yet indicated what the claims are in suit, let alone who
       the claims would be against, it's a little bit difficult for me to express that view
       with any certainty.

Transcript of June 15, 2021 Hearing at 27:15–22, attached here as Exhibit A.

       The Defendants now state that Secretary Galvin, in his official capacity, likely does not

require a motion for leave to amend, and neither does the National Association of State Election

Directors (“NASED”), provided the new complaint does not include a claim for money damages

against Secretary Galvin, NASED, or the individual defendants. However, the individual

defendants, if they remain parties, will likely require that Plaintiff file a motion for leave to

amend that the individual defendants would likely oppose as futile, although the Defendants

cannot make a final decision until Plaintiff determines what claims he will ultimately pursue in a

new complaint.

       Non-party Twitter has authorized the Parties to report that if the second amended

complaint that Plaintiff files or proposes to file in accordance with this Court’s June 16 order

(Dkt. 14) names Twitter as a defendant, Twitter will, instead of seeking to litigate whether

Plaintiff should be granted leave to file that pleading, follow the course that this Court has

indicated would be its procedural preference and intention (see June 15, 2021 Tr. at 24-61, 60):

that is, on the express understanding and condition that Twitter will be deemed to have reserved

and preserved all of its procedural and substantive defenses to any such complaint, including
        Case 1:20-cv-11889-MLW Document 150 Filed 06/24/21 Page 4 of 5




those arising from the forum selection clause in its User Agreement (see id. at 47-48, 60-61),

Twitter will timely respond to such complaint by way of a motion to dismiss pursuant to Fed. R.

Civ. P. Rule 12 and/or transfer pursuant to 28 U.S.C. §§ 1404 or 1406.

       Dr. Shiva will continue to seek to meet and confer with Defendants and Twitter in an

effort to resolve the legal and procedural issues before the Court. Dr. Shiva further notes that he

has made a settlement proposal to Defendants and Twitter to resolve this matter in its entirety.


                                                   Respectfully submitted,

                                                   Dr. SHIVA AYYADURAI,

                                                   By his attorneys,

                                                   /s/ Benjamin J. Wish
                                                   Howard M. Cooper (BBO # 543842)
                                                   hcooper@toddweld.com
                                                   Max D. Stern (BBO # 479560)
                                                   mstern@toddweld.com
                                                   Benjamin J. Wish (BBO # 672743)
                                                   bwish@toddweld.com
                                                   TODD & WELD LLP
                                                   One Federal Street, 27th Floor
                                                   Boston, MA 02110
                                                   (617) 720-2626

                                                   WILLIAM FRANCIS GALVIN, in his official
                                                   and individual capacities, MICHELLE
                                                   TASSINARI, in her individual capacity, and
                                                   DEBRA O’MALLEY, in her individual
                                                   capacity,

                                                   By their attorneys,

                                                   MAURA HEALEY
                                                   ATTORNEY GENERAL

                                                   /s/ Adam Hornstine
                                                   Anne Sterman (BBO No. 650426)
                                                   Adam Hornstein (BBO No. 666296)
                                                   Assistant Attorneys General
                                                   Office of the Attorney General
        Case 1:20-cv-11889-MLW Document 150 Filed 06/24/21 Page 5 of 5




                                                   One Ashburton Place
                                                   Boston, MA 02108
                                                   617-963-2048
                                                   Anne.Sterman@mass.gov
                                                   Adam.Hornstine@mass.gov

                                                   NATIONAL ASSOCIATION OF STATE
                                                   ELECTION DIRECTORS and AMY COHEN,

                                                   By their attorneys,

                                                   /s/ Nolan J. Mitchell
                                                   Nolan J. Mitchell
                                                   Quarles & Brady LLP
                                                   1701 Pennsylvania Avenue
                                                   Suite 700
                                                   Washington, D.C. 20006
                                                   Telephone: (202) 780-2644
                                                   Facsimile: (202) 372-9572
                                                   E-mail: Nolan.Mitchell@quarles.com



Dated: June 24, 2021


                                 CERTIFICATE OF SERVICE

        I, Benjamin J. Wish, hereby certify that this document has been filed through the ECF
system, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on this date.


                                                      /s/ Benjamin J. Wish
Dated: June 24, 2021                                  Benjamin J. Wish
